BYRD, J.
1. In the case of Brown v. Mayor, &c., of Mobile, 23 Ala. 722, this court held that the proceedings for the recovery of fines or penalties for the violation of city ordinances, are quasi criminal in their character. And § 2704 of the Code being in derogation of the common law, must be strictly construed, (Sedgw. on St. & Con. Law, 314, and 315 ;) and although the proceeding in this case is quasi criminal, we have come to the conclusion that the appellee was not a competent witness for himself. The court therefore erred in permitting him to testify against the objection of the appellant, and the judgment must be reversed and the cause remanded.
Reversed and remanded.